Citation Nr: 0312255	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 RO decision, which determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for PTSD.  

The veteran requested a hearing at the RO before a Veterans 
Law Judge.  In November 2000, the RO notified him of a 
hearing that was scheduled in January 2001, but he failed to 
appear.  

In a February 2001 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim of 
service connection for PTSD.  The Board also remanded the 
case to the RO for additional development.  



REMAND

As noted in the February 2001 Board Remand, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law during the 
pendency of the veteran's appeal.  The VCAA essentially 
enhances the VA's obligation to notify him about his claim 
(i.e., what information or evidence is required to grant his 
claim) and to assist him to obtain evidence for his claim.  

A review of the claims file indicates that the RO still has 
not apprised the veteran of the redefined obligations of the 
VA, as contained in the VCAA.  It is also noted that, after 
further development of the case that included obtaining VA 
treatment records of the veteran, the RO did not furnished 
the veteran with a Supplemental Statement of the Case.  
38 C.F.R. § 19.31.  

Furthermore, as noted by the veteran's representative in a 
May 2003 statement, the veteran was not afforded a VA 
examination, which was a directive of the Board in its 
Remand.  

In that regard, it is noted that, despite the fact that the 
veteran was not diagnosed with PTSD on VA psychiatric 
examinations in January 1995 and August 1998, there are 
medical treatment records of the veteran showing a diagnosis 
of PTSD.  

Also, it is noted that there has been no service department 
corroboration of the veteran's alleged stressor involving a 
medic who was killed by friendly fire in Vietnam.  However, 
the veteran also has claimed that his unit in Vietnam came 
under constant enemy small arms, rocket and mortar fire, and 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) has furnished some corroboration of this 
claim.  

Nevertheless, the record does not indicate whether the 
veteran has PTSD related to enemy fire or other event in 
service.  This should be ascertained in a VA examination.  

In view of the foregoing, the case must again be remanded for 
the necessary information and development.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Board calls the RO's attention to the decision of the 
U.S. Court of Appeals for the Federal Circuit, D.A.V. et. al. 
v. Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, 02-
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  In 
this case, the Court invalidated 38 C.F.R. §19.9(a)(2) and 
(a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).  

However, of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

Thus, as applied to the instant case, the veteran has one 
year in which to respond to any notice that the RO sends to 
the veteran regarding the VCAA and what evidence is needed to 
substantiate his claim of service connection.  

On remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

The RO must also ensure that the veteran has been notified of 
what information or evidence was needed from him and what the 
VA has done and will do to assist him in substantiating his 
service connection claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should afford the veteran the 
requisite time and opportunity to respond, in accordance with 
statutory law.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above, it is the Board's opinion that a remand 
is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran for 
a comprehensive examination by a 
psychiatrist to determine the nature and 
extent of his claimed psychiatric 
disorder.  All efforts made toward 
conducting the examination should be 
documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested study.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  The 
examiner should specifically discuss the 
medical reports that note symptoms of 
PTSD.  If PTSD is diagnosed, the criteria 
upon which such diagnosis is made, 
including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM 
most favorable to the veteran.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

2.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of service 
connection for PTSD.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

3.  Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition, but only 
after the veteran has been afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



